Citation Nr: 0620233	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of receipt of Department 
of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The weight of the evidence shows that the appellant was 
not the spouse of the veteran at the time of his death in 
August 1999 in the absence of objective evidence that the 
veteran divorced the woman he married in October 1959 and 
entered into a legal marriage with the appellant.  


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant 
as the surviving spouse of the veteran for purposes of 
receipt of VA death benefits have not been met.  38 U.S.C.A. 
§§ 101(3), 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.50, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in November 2003, 
the RO advised the appellant of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
appellant in procuring the evidence relevant to her claim for 
death benefits, including which portion of the information 
and evidence necessary to substantiate the claim was to be 
provided by the appellant and which portion VA would attempt 
to obtain on behalf of the appellant.  Quartuccio, 16 Vet. 
App. at 187.  The November 2003 VCAA notice advised the 
appellant of what the evidence must show to establish 
entitlement to dependency and indemnity compensation benefits 
and death pension benefits.  The RO also requested that the 
appellant furnish supporting documents that showed that the 
veteran's marriage to L.M. had been terminated.  Lastly, in 
compliance with 38 C.F.R. § 3.159(b)(1), the RO advised the 
appellant that if there was any other evidence or information 
that she thought would support her claim, she should advise 
the RO.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in November 2003 was not given 
prior to the first AOJ adjudication of the claim, the case 
was reconsidered again in January 2004 and the Statement of 
the Case (SOC) was provided to the appellant.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the claim would not be prejudicial error to the appellant.

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
instant appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the award of death benefits.  To the extent any concerns 
raised in Dingess might be present here, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (providing that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes below that the appellant is not entitled to 
recognition as the surviving spouse of the veteran for 
purposes of receipt of VA death benefits, any question as to 
the appropriate effective date to be assigned for an award of 
death benefits is rendered moot.  
  
In further regard to VA's duty to notify, the Board notes 
that the RO notified the appellant of the denial of her claim 
in correspondence dated in November 2002, and as previously 
noted, provided the appellant with a copy of the January 2004 
SOC, which together included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The SOC 
provided the appellant with notice of all the laws and 
regulations pertinent to her claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that there is no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
scheduled the appellant for a travel Board hearing, which was 
held in April 2006.  The appellant has not made the RO or the 
Board aware of any other evidence relevant to her appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  

At the April 2006 travel Board hearing, the appellant 
testified that she continuously cohabited with the veteran 
from 1985 until his death.  She affirmed that she and the 
veteran held each other out in public to be common law 
husband and wife during this period.  She testified that the 
veteran had told her that he was divorced; she never saw a 
divorce decree between the veteran and his "previous wife."  

In an April 2000 Order Determining an Informal Marriage, a 
probate court found that the appellant and the veteran began 
residing together in March 1985.  The probate court found 
that they entered into an agreement whereby they agreed to be 
married and did live together as husband and wife.  The 
probate court found that they represented to other people, 
including friends and relatives, that they were married.  
Therefore, the probate court concluded that they did enter 
into an informal marriage and that they were husband and wife 
on the death of the veteran.

In VA Form 21-527 (Income-Net Worth and Employment Statement) 
filed in June 1987, the veteran reported that he was 
separated from L.M.  In an application for pension benefits 
filed in October 1987, the veteran reported that he was 
married to L.M., but had been separated from her since 
December 18, 1972.  The veteran also reported on two prior 
divorces from women he married in October 1942 and September 
1947.  In VA Form 21-0515 (Improved Pension Eligibility 
Verification Report) filed from 1988 to 1992 and in August 
1994, the veteran checked the box for "not married."  In 
August 1993 and October 1994, the veteran checked the box for 
"married-not living with spouse."  In an Administration 
Decision issued in February 2000, the RO observed that the 
veteran was rated "PT" and granted benefits as a single 
veteran and was paid this way until his death in August 1999.

A Final Decree of Divorce showed that the marriage between 
the appellant and A.B. was dissolved and they were divorced 
in July 1996.  An attached certificate indicated that they 
were married in January 1957.

The Certificate of Death showed that the veteran died on 
August [redacted], 1999.  His marital status was noted as divorced 
and that he had no surviving spouse.    

In an October 1999 statement, L.M. reported that she and the 
veteran separated around 1975 and that they never filed for 
divorce or legal separation.  In a June 2000 statement, L.M. 
maintained that although she and the veteran were 
"geographically separated," they remained married.  She 
noted that if a divorce had been filed, she would have been 
notified.  A copy of a certified marriage license showed that 
L.M. and the veteran were married in October 1959.   

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002 
& Supp. 2005).  In order to be entitled to death pension 
benefits as a "surviving spouse" of a veteran, the claimant 
must be a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j), who was 
the spouse of the veteran at the time of the veteran's death, 
and who (1) lived with the veteran continuously from the date 
of marriage to the date of the veteran's death, except where 
there was a separation that was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse, and 
(2) except as provided in 38 C.F.R. § 3.55 (2005), has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 
1541 (West 2002); 38 C.F.R. § 3.50 (2005).

The Board finds that the preponderance of the evidence is 
against finding that the appellant was a "surviving spouse" 
of the veteran.  The evidence does not show that the 
appellant was the spouse of the veteran at the time of his 
death notwithstanding the April 2000 Order Determining an 
Informal Marriage.  In every benefits filing submitted to VA, 
the veteran had either represented that he was not married or 
was married but separated from L.M.-which is contrary to the 
probate court's finding that the appellant and the veteran 
held themselves out to other people as being married.  L.M. 
reported that she remained married to the veteran up to his 
death even though they did not live together.  The marriage 
license showed that L.M. and the veteran were indeed married.  
There is no objective evidence of record that L.M. and the 
veteran divorced.  The appellant has not produced a divorce 
decree of this marriage, which is a court document available 
to the public if it existed.  Although the probate court 
order recognized an informal marriage between the appellant 
and the veteran beginning in March 1985, the evidence shows 
that the veteran was married to L.M., and therefore, he could 
not have legally entered into a marriage with the appellant.  
Additionally, the appellant was also married to another man 
on the purported date of informal marriage to the veteran, 
having married and divorced A.B. in January 1957 and July 
1996, respectively.  Thus, the probate court order is 
unacceptable as proof that the appellant was the spouse of 
the veteran at the time of his death.  For all of the 
foregoing reasons, the appellant may not be recognized as a 
"surviving spouse" of the veteran for purposes of receiving 
VA death benefits.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of receipt of VA death 
benefits is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


